Title: To Thomas Jefferson from the District of Columbia Commissioners, 15 October 1801
From: District of Columbia Commissioners
To: Jefferson, Thomas


Sir,
Commissioner’s Office, 15th. Octo 1801
An application was this day made to us to grant Lots at a cash price, and permit the value to be laid out in improving F Street north from the President’s Square to 11th. Street west, along E Street north to 8th Street west, and to Pennsylvania Avenue.
We are of opinion that the Improvement of F Street north as far as 11th Street west, and to the Avenue would be highly advantageous; but, while we contemplate and acknowledge the utility of this undertaking by the mode proposed, we however cannot forbear alluding to the specific purposes to which the funds arising from the property vested in the public, by the original proprietors, were defined; and, though in many instances the strict Letter of the original intention has been deviated from, these deviations have comprehended many general advantages to the public; and being peculiar in themselves, they could not lead as examples to general consequences. Yet, if the present application be admitted, we fear the danger of similar applications to an extent that would create many inconveniences by taking out of the public funds, the most favorable lots.
To the president however, we submit the decision with the great deference.
We are, with sentiments of the highest respect, Sir, Yr. mo: Obt. Servants
William Thornton
Alexr White
Tristram Dalton
